Citation Nr: 0606654	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  92-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for stasis ulcers of 
the lower extremities.  

2.  Entitlement to an increased rating for chronic 
steatomatosis, rated as 10 percent disabling prior to August 
30, 2002, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1990 and January 1991 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The May 1990 
RO decision found that no new and material evidence had been 
received to reopen a claim of service connection for stasis 
ulcers of the lower extremities, right and left ankle areas.  
The January 1991 RO decision denied a claim for an increased 
rating, in excess of a 10 percent evaluation, for service-
connected chronic steatomatosis (a skin disorder of the 
shoulders, back and scrotum).  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in October 1991.  A transcript of this 
hearing is on file.  

A September 1994 Board decision found that new and material 
evidence had been received to reopen a claim of service 
connection for stasis ulcers, and the reopened claim was 
remanded for additional development.  The Board again 
remanded the claims in October 1996 and August 2001 for 
development which is now complete.  

A September 2003 RO decision granted an increased 30 percent 
evaluation for service-connected chronic steatomatosis, 
effective from August 30, 2002.  





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection for stasis 
ulcers and for an increased rating for steatomatosis, and 
obtained and fully developed all evidence necessary for an 
equitable disposition of these claims.  

2.  A stasis ulcer disorder of the lower extremities and 
ankle areas was neither incurred in nor aggravated by 
service, nor shown to be causally related to service-
connected steatomatosis of the shoulders, back and scrotum.  

3.  Prior to August 30, 2002, the veteran's chronic 
steatomatosis is characterized by a skin disorder of the 
back, shoulders and scrotum, unexposed surfaces, with 
exfoliation and occasional itching, but no exudation, 
constant itching, extensive lesions, or marked disfigurement.  

4.  From August 30, 2002, the veteran's chronic steatomatosis 
is characterized by a skin disorder of the back, shoulders 
and scrotum, involving approximately 40 percent of the entire 
body.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for stasis ulcers of the lower extremities are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).  

2.  Prior to August 30, 2002, the criteria for an evaluation 
in excess of 10 percent for chronic steatomatosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2002).  

3.  From August 30, 2002, the criteria for an evaluation in 
excess of 30 percent for chronic steatomatosis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for service connection for stasis ulcers, and 
entitlement to an increased rating for chronic steatomatosis, 
rated as 10 percent disabling prior to August 30, 2002, 
currently evaluated as 30 percent disabling; the evidence 
that would be necessary to substantiate these claims; and 
whether the claims have been fully developed in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that 

is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

As noted in the Introduction section above, the veteran's 
appeal arises from RO rating decisions of May 1990 (as 
reopened in a Board decision of September 1994) and January 
1991, prior to the enactment of VCAA in November 2000.  
However, notice of the VCAA was issued in August 2001, and 
the reopened claim of service connection for stasis ulcers 
and claim for an increased rating for service-connected 
steatomatosis were readjudicated at the RO in September 2003 
and October 2004 supplemental statements of the case 
(SSOC's).  While the VCAA notice was issued after the initial 
AOJ adjudication of the claims, as noted above, the VCAA was 
not enacted until November 2000, after the date of the 
initial May 1990 and January 1991 rating decisions and the 
November 1990 statement of the case (SOC), and the July 1995 
and February 2001 SSOC's.  VCAA notice was reiterated in the 
supplemental statements of the case (SSOC's) of September 
2003 and October 2004.  Any defect with respect to the timing 
of the VCAA notice, as to both of the claims on appeal, was 
harmless error for the additional reasons specified below.  

The above VCAA notice and SSOC's advised the veteran to 
submit all evidence with regard to his claims on appeal.  
Secondly, while VCAA notice was not given prior to the first 
AOJ adjudication of the claims, notice was provided by the 
AOJ in the VCAA notice letter of August 2001, prior to the 
transfer and certification of the veteran's case to the 
Board.  Additionally, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims were readjudicated, and the veteran was apprised of 
this action in the September 2003 and October 2004 SSOC's.  



The veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claims on 
appeal, and to respond to VA notices, and he has submitted 
correspondence, including in January 2006 when the veteran's 
representative submitted a brief in support of the claims on 
appeal.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claims on 
appeal, the Board concludes that there is no prejudice in 
deciding the claims at this time.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA.  Additionally, the RO afforded the veteran numerous VA 
skin examinations in February 1995, May 1997, April 2003, 
July 2003, and February and March 2004.  The Board previously 
remanded the appeal September 1994, October 1996 and August 
2001 for development now complete, including VA medical nexus 
opinions, all of which are not favorable to the claims on 
appeal.  





The record also indicates that the veteran was provided with 
copies of all RO rating decisions, the VCAA notice, and SOC, 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claims on appeal.  The 
general advisement was reiterated in the SSOC's of September 
2003 and October 2004, as noted above.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this appeal.  Given the extensive development undertaken by 
the RO over the course of this 16 year appeal, and the fact 
that the veteran has stated that there is no other identified 
evidence which has not already been obtained, the Board finds 
that the record is ready for appellate review of both of the 
claims on appeal.  

The Merits of the Claim for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This does not mean that any manifestation in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As noted 
above, a lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one which a lay person's observations is 
competent.  See Savage, 10 Vet. App. at 495-97.



It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

A review of the veteran's entire documented clinical history, 
as contained in his VA claims file, demonstrates no clinical 
support for the assertion on appeal that his stasis ulcers 
are due to, or aggravated by, service or service-connected 
steatomatosis.  Numerous VA medical examiners have reviewed 
the veteran's VA claims file, and negative nexus opinions are 
on file, as detailed below, including those dated in February 
1995, May 1997, April 2003, July 2003, and March and April 
2004.  

The veteran's service medical records are entirely silent for 
any stasis ulcers of the lower extremities and ankles, 
including on examination in September 1967 at separation from 
service.  While the veteran is shown to have been seen for a 
long history of multiple acne cysts of the back, shoulder and 
waist, with many acne scars, service-connected is in effect 
for this disorder, diagnosed as steatomatosis.  

A VA examination report of February 1968 is negative for any 
stasis ulcers.  VA treatment records of March 1972 to the 
present demonstrate treatment for stasis ulcers of the left 
extremity from March 1972, with repeated medical opinion 
statements that this diagnosis is associated with peripheral 
venous insufficiency and not the veteran's service-connected 
steatomatosis.  See VA examination reports and medical nexus 
opinions, dated in February 1995, May 1997, April 2003, July 
2003, March 2004.  

No medical evidence of record supports the veteran's 
assertion that either his stasis ulcers began in service, or 
that these ulcers are due to, or aggravated by, service-
connected disability.  As noted above, VA medical opinion 
evidence is against the claim on all bases, direct and 
secondary, to include the aggravation of a non-service-
connected disability by a service-connected disability under 
Allen, supra.  The competent evidence of record does not 
support a grant of service connection, as all of the medical 
nexus opinion evidence disassociates the veteran's stasis 
ulcers to his prior military service and to service-connected 
steatomatosis.  

The above evidence, particularly the February 1968 VA 
examination report, evidences no chronic stasis ulcers with 
continuity of ulcer symptomatology warranting a grant of 
service connection under 38 C.F.R. § 3.303.  See Sanchez-
Benitez, supra; Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

Specifically, the Board has carefully reviewed the March 1972 
VA hospital treatment record, which indicates left leg ulcers 
with a 5-year history of prominences of the veins.  While 
this record-standing alone-might be thought as supporting 
the veteran's claim on appeal, the September 1967 separation 
examination report and the February 1968 VA skin examination 
report clearly indicate that the veteran had no stasis ulcers 
in service or immediately thereafter.  


The February 1968 VA skin examination report shows no stasis 
ulcers.  As such, the probative evidence of record 
demonstrates that the veteran's stasis ulcers-clearly the 
result of non-service-connected venous insufficiency-were 
not incurred in service or aggravated by service-connected 
disability, including a skin disorder of the back, shoulders 
and scrotum, diagnosed as steatomatosis.  

Significantly, the service separation physical examination of 
September 1967, generated contemporaneously with the 
veteran's discharge from active duty and with a view towards 
ascertaining his physical state, as with the February 1968 VA 
skin examination report, is more probative than the veteran's 
current reports of continuous ulcers since service, which he 
generates with a view towards obtaining compensation.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to formal rules of evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

Finally, the August 2001 VCAA notice advised the veteran of 
his need to submit or identify medical nexus evidence in 
support of his claim.  The veteran neither submitted such 
evidence, nor did he identify such evidence.  Rather, the VA 
assisted him by obtaining treatment records and VA nexus 
opinions, evidence which is not favorable to his claim.  
Accordingly, with the above evidence of record, the claim of 
service connection for stasis ulcers of the lower extremities 
is properly denied.  See McManaway, 13 Vet. App. at 66.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as with 
this claim, the preponderance of the evidence is against the 
claim of entitlement to service connection for stasis ulcers, 
to include as due to service-connected disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2990).  



The Merits of the Claim for an Increased Rating  

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.



Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is well-settled law that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service-connected steatomatosis was evaluated 
as 10 percent disabling under the former criteria at 
Diagnostic Code 7806, in effect prior to August 30, 2002.  
Effective August 30, 2002, however, a revised regulation was 
promulgated concerning rating for skin disorders and 
Diagnostic Code 7806.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  In the SSOC issued in September 2003 the veteran was 
provided the new criteria for the evaluation of his skin 
disorder.  Prior to this time, the veteran had been evaluated 
under the former criteria by the RO.  The Board therefore 
finds that the veteran will not prejudiced by the Board's 
adjudication of this claim at this time.  The Board further 
notes that the changed regulation may not be applied prior to 
the effective date of August 30, 2002.  See 38 U.S.C.A. § 
5110(g) (West 2002).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant. However, in 
VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General Counsel 
held that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application. See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

Steatomatosis is evaluated analogous to dermatitis or eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under the 
criteria as in effect prior to August 30, 2002, Diagnostic 
Code 7806 allows for a 10 percent disability rating for 
exfoliation, exudation or itching which involves an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
requires ulcerations or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or the condition is 
exceptionally repugnant.  There was no provision for an 
evaluation in excess of 50 percent under the former criteria 
at Diagnostic Code 7806.  

The evidence of record dated prior to August 30, 2002, 
including VA skin examination reports of February 1995 and 
May 1997, as well as VA treatment records for the same period 
of time, show that the veteran's steatomatosis included some 
exfoliation of the cysts of the back, shoulders and scrotum, 
with some itching, but with no constant exudation or itching, 
extensive lesions, or marked disfigurement.  The February 
1995 VA examination report notes a few erythematous papules 
and nodules and scars in the suprapubic area, with flesh 
colored nodules on the back and the testicles.  The May 1997 
VA examination report indicates the veteran's treatment 
consisted of the use of Retin A for the cysts in the areas of 
the lower abdomen and back.  The skin of the upper back, 
lower abdomen, scrotum and axilla were described as multiple 
acneform pustules and cysts in addition to open comedones and 
several epidermal inclusion cysts.  

The Board finds that the evidence of record, dated prior to 
August 30, 2002, does not demonstrate constant exudation or 
itching, extensive lesions, or marked disfigurement under 
Diagnostic Code 7806, so as to warrant an evaluation in 
excess of 10 percent for the veteran's steatomatosis.  
Neither the VA examination reports above, nor VA treatment 
records similarly dated, show treatment for complaints of any 
exudation, the veteran does not report constant itching, and 
his lesions are not shown to be extensive or particularly 
disfiguring.  Accordingly, the claim is denied.  

Effective August 30, 2002, Diagnostic Code 7806 was amended.  
Under the revised criteria for Diagnostic Code 7806, 
dermatitis or eczema is rated as disfigurement on the head, 
face or neck or scars, depending upon the predominant 
disability.  A 10 percent rating is assigned for dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating is assigned for dermatitis or eczema covering 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

The evidence of record, dated from August 20, 2002, shows 
that the veteran's steatomatosis of the back, shoulders and 
scrotum cover no more than approximately 40 percent of the 
entire body, less than 40 percent of exposed areas, and no 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs.  VA skin 
examination of April 2003, the veteran denied any treatment 
for his scrotal disorder.  On VA examination in July 2003, 
the veteran's steatomatosis was thought to cover 
approximately 40 percent of his entire body.  The veteran had 
no papules, pustules or inflamed cysts at that time, but only 
multiple scars and scattered open comedo over the scars.  On 
VA examination in March 2004, the veteran reported itching, 
but only on the ulcers of the lower extremities-a disorder 
not for consideration on appeal.  

An evaluation in excess of 10 percent prior to August 30, 
2002, or in excess of 30 percent from August 30, 2002, is not 
warranted were the veteran's steatomatosis disorder evaluated 
on the basis of scars under different Diagnostic Codes.  
Prior to August 30, 2002, disfiguring scars of the face, 
under Diagnostic Code 7800, resulted in a noncompensable 
rating when slight.  Moderate, disfiguring scars resulted in 
a 10 percent rating.  For a 30 percent evaluation, 
disfiguring scars of the head, face, and neck had to be 
"severe," especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  For a 50 
percent rating, there had to be complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  

Under the new criteria, Diagnostic Code 7800 calls for a 10 
percent rating with one characteristic of disfigurement.  
Under the revised criteria for scars at 7800, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, a 30 percent rating is warranted.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears, 
(auricle), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted under Diagnostic Code 7800.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, an 80 percent rating is warranted.

With no steatomatosis scars of the head, face or neck, the 
above scar provisions are not for beneficial application in 
this case.  The Board finds that the criteria for no more 
than a 30 percent evaluation are met from August 30, 2002, 
the effective date of the new criteria at Diagnostic Code 
7806.  The veteran's service-connected steatomatosis of the 
back, shoulders and scrotum cover no more than approximately 
40 percent of the entire body, less than 40 percent of 
exposed areas, do not require any (constant or near-constant) 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.  The claims on appeal are denied.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the veteran's steatomatosis 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
current schedular evaluations of 10 percent prior to August 
30, 2002 and 30 percent from August 30, 2002 in this case are 
not inadequate.  There is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations for his service-connected 
steatomatosis of the back, shoulders and scrotum, and his 
treatment has been infrequent.  The veteran has not offered 
any objective evidence of any increased symptoms due to his 
service-connected steatomatosis of the back, shoulders and 
scrotum which would render impractical the application of the 
regular schedular standards. Consequently, referral of this 
case for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

ORDER

The claim of service connection for stasis ulcers of the 
lower extremities is denied.  

The claim for an evaluation in excess of 10 percent prior to 
August 30, 2002 for chronic steatomatosis is denied.  

The claim for an evaluation in excess of 30 percent from 
August 30, 2002 for chronic steatomatosis is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


